Title: From Thomas Jefferson to Bernstorff, 21 January 1788
From: Jefferson, Thomas
To: Bernstorff, Andreas Peter, Count



Sir
Paris January 21. 1788.

I am instructed by the United States of America in Congress assembled to bring again under the consideration of His Majesty the King of Denmark, and of his Ministers, the case of the three prizes, taken from the English during the late war by an American squadron under the command of Commodore Paul Jones, put into Bergen in distress, there rescued from our possession by orders from the Court of Denmark, and delivered back to the English. Dr. Franklin, then Minister Plenipotentiary from the United States at the Court of Versailles, had the honour of making applications to the Court of Denmark for a just indemnification to the persons interested, and particularly by a letter of the 22d. of December 1779 a copy of which I have now the honor of inclosing to your Excellency. In consequence of this, the sum of 10,000£ sterling was proposed to him, as an indemnification through the Baron de Waltersdorff, then at Paris. The departure of both those gentlemen from this place soon after, occasioned an intermission in the correspondence on this subject. But the United States continue to be very sensibly affected by this delivery of their prizes to Great Britain, and the more so as no part of their conduct had forfeited their claim to those rights of hospitality which civilized nations extend to each other. Not only a sense of the justice due to the individuals interested in those prizes, but also an earnest desire that no subject of discontent may check the cultivation and progress of that friendship which they wish may subsist and increase between the two countries prompt them to remind his Majesty of the transaction in question, and they flatter themselves that His Majesty will concur with them in thinking that as restitution of the prizes is not practicable, it is reasonable and just that he should  render and that they should accept a compensation equivalent to the value of them. And the same principles of justice towards the parties and of amity to the United States which influenced the breast of His Majesty to make through the Baron de Waltersdorff the proposition of a particular sum will surely lead him to restore their full value, if that were greater, as is believed, than the sum proposed.
In order to obtain therefore a final arrangement of this demand, Congress have authorized me to depute a special agent to Copenhagen to attend the pleasure of His Majesty. No agent could be so adequate to this business as the Commodore Paul Jones, who commanded the squadron which took the prizes. He will therefore have the honour of delivering this letter to Your Excellency in person, of giving such information as may be material relative to the whole transaction, of entering into conferences for its final adjustment, and being himself principally interested, not only in his own right, but as the natural patron of those who fought under him, whatever shall be satisfactory to him will have a great right to that ultimate approbation which Congress have been pleased to confide to me.
I beg your Excellency to accept the homage of that respect which your exalted station, talents and merit impress, as well as those sentiments of esteem and regard with which I have the honor to be Your Excellency’s most obedient & most humble servant,

Th: Jefferson

